Citation Nr: 9908718	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-13 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES 

1.  Entitlement to compensation under 38 C.F.R. § 1151 for 
the residuals of an injury from withdrawing of blood from the 
arm.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran served honorably in active service from 
June 1968 to June 1970, was a member of the National Guard of 
Ohio from January 1972 to May 1972, and served undesirably in 
active service from May 1972 to March 1974.  The veteran 
served in the Republic of Vietnam from December 1968 to 
December 1969.

The Board notes that, in a VA form 21-4138 (Statement in 
Support of Claim) dated February 1998, the veteran requested 
a hearing before a hearing officer, and thus, the hearing was 
scheduled for April 1998.  However, the record contains a VA 
form 911 (Report of Contact) dated April 1998 showing the 
veteran canceled the scheduled hearing.  As the record does 
not contain further indication that the veteran or his 
representative requested that the hearing be rescheduled, the 
Board deems the veteran's February 1998 request for a hearing 
withdrawn.  See 38 C.F.R. § 20.702 (1998).

In addition, the Board notes that an April 1996 VA form 9 
(Appeal to Board of Veterans' Appeals) includes the issue of 
entitlement to service connection for PTSD.  However, in an 
August 1998 rating decision, the RO granted the veteran 
service connection and a 50 percent disability evaluation for 
PTSD dating back to the original claim filed by the veteran 
in July 1995.  As such, this issue is not before the Board 
pursuant to Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).  Accordingly, this matter is referred to the RO for 
appropriate action in light of Grantham.






FINDINGS OF FACT

1.  The record does not contain competent medical evidence 
establishing that the veteran currently suffers from the 
residuals of an injury sustained from the withdrawing of 
blood from the arm, which is related to any 
treatment/evaluation received at a VA medical facility. 

2.  In an unappealed April 1994 rating decision, the RO 
denied service connection for a skin disorder, including as 
due to Agent Orange.

3.  Evidence associated with the claims folder since the 
April 1994 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim to establish entitlement to compensation under 
38 C.F.R. § 1151 for the residuals of an injury from 
withdrawing of blood from the arm.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The April 1994 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

3.  The evidence received since the April 1994 rating 
decision is not new and material, and the veteran's claim for 
service connection for a skin disorder, including as due to 
Agent Orange exposure, is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensation Under 38 C.F.R. § 1151 for the Residuals
of an Injury From Withdrawing of Blood From the Arm.

The law provides that the VA must pay disability compensation 
to a veteran "in the same manner as if such disability, 
aggravation or death were service-connected" under the 
following circumstances: if the veteran suffers an injury, or 
an aggravation of an injury, as a result of VA 
hospitalization, medical or surgical treatment, or the 
pursuit of certain vocational rehabilitation, or as a result 
of having submitted to an examination under any VA law or 
regulation, which is not the result of his willful 
misconduct, and such injury or aggravation results in 
additional disability or death to the veteran.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1998).  Competent 
medical evidence is required to support claims involving a 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
suffered as a result of hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

For claims filed prior to October 1, 1997, as in this case, a 
claimant is not required to show fault or negligence in 
medical treatment.  Essentially, all additional disability 
resulting from VA treatment may be compensated under section 
1151, except such disability that falls under certain 
narrowly prescribed exceptions, none of which apply in this 
case.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
afford sub nom. Gardner v. Brown, 5 F.3d 11456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 115 S. Ct. 552 (1994).

However, the initial question in establishing a claim for 
compensation under 38 U.S.C.A. § 1151, is whether the veteran 
has submitted a well-grounded claim, as mandated by 38 
U.S.C.A. § 5107(a).  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a); see Robinette v. Brown, 8 Vet. App. 69, 
73 (1995).  To be well grounded, there must be sufficient 
evidence that the claim is plausible.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Grottveit, 5 Vet. App. at 93.  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

In this case, in a May 1997 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that in the Summer 
of 1996 he underwent laboratory work (blood withdrawal) at 
the Canton VA Medical Center (VAMC) in order to be admitted 
to the Brecksville VAMC.  At that time, the veteran 
requested, to no avail, that blood be withdrawn from his left 
arm as he had recently undergone a heart catheterization 
through that arm.  The veteran now contends he currently 
experiences pain upon use of his arm and elbow, and weakness 
in the arm and grip in the area of the right arm where the 
needle was inserted and blood was withdrawn.

Upon examination of the evidence of record, the Board notes 
there is no indication that the veteran underwent any 
laboratory work at the Canton VAMC.  However, the record 
includes medical records from the Cleveland VAMC dated from 
March 1993 to July 1995 with notations dated July 1995 
indicating the veteran reported intermittent discomfort in 
the right arm from the elbow to the axilla since 1989.  Upon 
examination, the veteran's right arm was found to be 
unremarkable, and thus, he was only prescribed Motrin for his 
arm pain.  No additional evidence regarding the veteran's 
right arm complaints is of record. 

After a review of the evidence of record, the Board finds 
that the veteran has not presented evidence of a well-
grounded claim for compensation under 38 U.S.C.A. § 1151 for 
the residuals of an injury from withdrawing of blood from the 
arm, and his claim must be denied.  Specifically, the Board 
notes the record is devoid of any evidence that the veteran 
underwent any laboratory work at the Canton VAMC for purposes 
of admission to the Brecksville VAMC.  However, even assuming 
that the veteran in fact underwent such laboratory work at 
the Canton VAMC, there is no medical evidence of record 
showing that the veteran currently suffers from any residuals 
resulting from such blood withdrawal, or from the aggravation 
of a previous injury/disability resulting from the blood 
withdrawal.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, as the veteran has not submitted a well grounded 
claim for compensation under 38 U.S.C.A. § 1151 for the 
residuals of an injury from withdrawing of blood from the 
arm, his claim must be denied.

The Board does not dispute the veracity of the veteran's 
statements and contentions.  However, as the veteran does not 
appear to have any medical expertise or training, he is not 
competent to offer an opinion as to a matter requiring 
competent medical evidence, i.e., whether he sustained a 
disability or aggravation of a disability as a result of VA 
medical treatment/evaluation.  See Robinette, 8 Vet. App. at 
75-76 (noting evidentiary assertions may not be accepted as 
true when the fact asserted is beyond the competence of the 
person making the assertion); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO. The RO denied 
the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded. However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is unaware of the existence of any additional 
evidence that would support the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 ( Fed. Cir. 1997); 
Robinette, 8 Vet. App. at 77-78.  Further, the Board views 
its discussion as sufficient to inform the veteran of the 
elements needed to well ground his claim.  In that regard, 
what is needed is competent medical evidence that establishes 
a current diagnosis of residuals of an injury causally 
related to the contended withdrawing of blood at a VAMC. 


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Skin Disorder, Including as Due to Agent Orange Exposure.

In an April 1994 rating decision, the RO denied the veteran 
service connection for a skin disorder, including as due to 
Agent Orange exposure, on the grounds that the veteran had 
not established that he suffered from a skin disorder related 
to his service, or that he developed one of the presumptive 
diseases under 38 C.F.R. § 3.309(e) within the required 
period of time.  At present, as the veteran has attempted to 
reopen his claim for service connection for a skin disorder, 
including as due to Agent Orange exposure, his case is before 
the Board for appellate review.  However, because the April 
1994 rating decision is final, the veteran's claim may only 
be reopened if new and material evidence is submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc)United States Court of Appeals 
for Veterans Claims (the Court), citing Elkins  v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the RO's April 1994 final adjudication, 
the additional evidence in the file which is related to this 
issue includes: (1) records from the Twin City Hospital for 
the period including January 1987 to October 1987; (2) 
records from the Canton VA Medical Center dated from August 
1989 to September 1989 and October 1996; (3) a May 1994 VA 
examination report; (4) a July 1995 report from Thomas E. 
Ogden, M.D.; (5) records from the Cleveland VA Medical Center 
for the period including March 1993 to August 1997; (6) 
service medical records received on January 1996; (7) various 
articles by the American Cancer Society; and, (8) various 
statements by the veteran and his representative. 

The records from the Twin City Hospital for the period 
including January 1987 to October 1987 describe the treatment 
the veteran received for a posterior right ear, post 
auricular lymph node with capsular fibrosis; however, these 
records do not contain any evidence that the veteran was 
examined or treated for, or diagnosed with a skin disorder.  
Additionally, the records from the Canton VA Medical Center 
(VAMC) dated from August 1989 to September 1989 note the 
veteran had a history of increased pigmentation, dry skin, 
and degenerative bony changes, as well as that he had a mild 
erythema in the groin.  And, the October 1996 records contain 
copies of the veteran's pharmacy prescription receipts 
listing the prescription medication the veteran was using, 
including a prescription for sun block with sun protective 
factor of 29. 

The May 1994 VA examination report reveals the veteran's skin 
was unremarkable.  And, the July 1995 report from Thomas E. 
Ogden, M.D. indicates he had seen the veteran for many years, 
but that the veteran had nothing wrong physically.  Dr. Ogden 
further noted the veteran only came to his office to get new 
prescriptions, including prescriptions for Xanax, and was 
quite often too busy to wait for consultation.

The records from the Cleveland VAMC for the period including 
March 1993 to August 1997 contain notations dated June and 
July 1995 which indicate the veteran had a lesion on the face 
that had been there for about a month, had recurrent skin 
irritation in the left corner of the mouth, and had skin 
problems in the groin.  Furthermore, notations dated April 
1996 note the veteran still had frequent rashes, had 
darkening of the face, and had dry skin on the feet; the 
veteran's face was noted to have diffusely hyperpigmented 
patches and light areas around the ears.

Additionally, the service medical records received on January 
1996 are negative for any complaints of or treatment for any 
skin condition during the veteran's service.  And, the 
various articles by the American Cancer Society provide a 
description of various types of skin cancer, along with 
additional explanation regarding the evolution of such 
described skin cancers.

Finally, the various statements made via correspondence by 
the veteran and his representative tend to link the veteran's 
claimed skin disorder to his period of service, to include to 
Agent Orange exposure during his service.  With respect to 
these statements, the Board acknowledges their sincerity.  
However, these statements are not probative of the ultimate 
issue in this case, which is whether the veteran's skin 
disorder is related to his service, because neither the 
veteran nor his representative possess the medical training 
and expertise to offer a medical opinion.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (noting that it is the 
province of trained health care professionals to enter 
conclusions that require medical knowledge.)  As the veteran 
and his representative are laypersons, they lack the medical 
training and expertise necessary to render an opinion 
regarding the etiology of the veteran's disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  And 
hence, where as here, the resolution of an issue turns on a 
medical matter, lay evidence, without more, can not serve as 
a predicate upon which to reopen the previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the April 1994 RO's denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the April 1994 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran currently 
suffers from one of the listed presumptive disorders under 
38 C.F.R. §§ 3.307, 3.309, or that he suffers from a skin 
disorder which is related to his service.  As such, the Board 
finds that the additional evidence submitted, when considered 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
as the evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim of service connection for a 
skin disorder, including as due to Agent Orange exposure.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Although the Board has considered and decided the veteran's 
appeal on a ground different from that of the RO, which 
denied his claim of entitlement to service connection for a 
skin disorder, including as due to Agent Orange exposure, the 
appellant has not been prejudiced by the Board's decision 
because, in considering the claim on the merits, the RO 
afforded the claimant greater consideration than his claim in 
fact warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether new and 
material evidence has been submitted to reopen the claim 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).


ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation for the residuals of an injury from withdrawing 
of blood from the arm pursuant to the provisions of 38 
U.S.C.A. § 1151, is denied.

New and material evidence has not been submitted to reopen 
the claim for service connection for a skin disorder, 
including as due to Agent Orange exposure, and the benefit 
sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 10 -


- 2 -


